The allegations and exhibits of the bill of complaint are apt and appropriate for the relief sought; and, being confessed by the default of respondents, the trial court could not do otherwise than grant the relief and enforce the decree by writ of possession. Nor was there any ground presented upon which the court could have properly granted respondent's petition to set aside the decrees rendered, and allow them to make answer and litigate the cause upon its merits. A party who ignores a summons and, without good excuse, neglects to make his defense at the proper time has no standing in any court when he seeks to avoid the resulting judgment or decree. Read v. Walker,18 Ala. 324, 333.
The decrees and orders of the circuit court will, therefore, be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.